Per Curiam.
On motion for rehearing the court is asked to reconsider the amount awarded upon the verdict of the jury for pain and suffering. The deceased, Theby, lived for about thirty hours after sustaining the injuries from which he died. There was not complete unconsciousness and it appears that Theby suffered a considerable amount of pain. However, upon the authority of Rogers v. Lurye Furniture Co. 193 Wis. 496, 211 N. W. 782, 215 N. W. 457, and Wasicek v. M. Carpenter Baking Co. 179 Wis. 274, 191 N. W. 503, it is plain that the verdict on account of pain and suffering in this case cannot be permitted to stand. The court is of the opinion that $750 is the largest amount which a jury would be warranted in awarding the plaintiff on account of pain and suffering endured by the deceased. Our *615disapproval of this part of the verdict, however, does not make a new trial upon all of the issues necessary.
It is ordered: that the former mandate entered in the case be and it is vacated and set aside; the judgment appealed from is reversed with directions to the lower court to modify the same by striking therefrom the amount of $3,200 found as punitory damages; that part of the verdict relating to damages for pain and suffering is set aside and a new trial awarded the defendant unless the defendant shall elect, within twenty days after service of notice of the filing of the remittitur and record in the circuit court, to permit judgment to go against it on account of damages for pain and suffering in the sum of $750; if the defendant shall not so elect, then the defendant shall be entitled to a new trial only as to damages sustained by the plaintiff on account of pain and suffering of the deceased; in all other respects the verdict of the jury is approved, and judgment should be entered accordingly.